                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

VOIT TECHNOLOGIES, LLC,                            )
                                                   )
                             Plaintiff,            )
                                                   )
       v.                                          )            JUDGMENT
                                                   )          5:17-CV-259-BO
DEL-TON, INC.,                                     )
                                                   )
                             Defendant.            )
                                                   )

Decision by Court.
This cause comes before the court on defendant's supplemental motion for an award of attorneys'
fees [DE 73] and motion for an extension of time to file a reply [DE 76].

IT IS ORDERED, ADJUDGED AND DECREED defendant's supplemental motion for an award
of attorneys' fees [DE 73] and motion for an extension of time [DE 76] are GRANTED. Attorneys'
fees in the amount of $121,246.04 are awarded to defendant Del-Ton, Inc.

This judgment filed and entered on April 24, 2019, and served on:
Peter J. Corcoran (via CM/ECF Notice of Electronic Filing)
Frank Walter Leak, Jr. (via CM/ECF Notice of Electronic Filing)
Caroline Batchelor McLean (via CM/ECF Notice of Electronic Filing)
Joseph A. Schouten (via CM/ECF Notice of Electronic Filing)
Marla Spector Bowman (via CM/ECF Notice of Electronic Filing)

                                            PETER A. MOORE, JR., CLERK
April 24, 2019
                                             /s/Lindsay Stouch
                                            By: Deputy Clerk




            Case 5:17-cv-00259-BO Document 83 Filed 04/24/19 Page 1 of 1
